Prospectus Supplement October 15, 2013 Putnam Income Fund Prospectus dated February 28, 2013 The sub-section Your fund’s management in the section Fund Summary and the section Who oversees and manages the fund? are supplemented to reflect that the fund’s portfolio managers are now Brett Kozlowski, Kevin Murphy and Michael Salm. Additional information regarding the fund’s portfolio managers, including their business experience during the past five years, is set forth in the prospectus. 284439 10/13
